FLETCHER, Chief Judge
(concurring).
I cannot delineate the position of my Brother Cook. The judge authored Carpenter 1, but then in Willis2 he tells us that he did not mean what he said in Carpenter. In the present case he finds it “gratifying” that the majority “acknowledge ‘a caveat’ to the implacable consequence of content materiality espoused in Willis,” yet Willis is a mirror of the law of Carpenter. To be chastised by a brother judge over a year later for following the dictates of his opinion which did not contain “a caveat” is the completion of the enigma of the circle.3
To resolve my thinking, I now articulate the concept as to the procurement of witnesses that I will use in this case and future cases to resolve the problem of when witnesses are necessary. If the testimony of a witness is material in any respect to the exclusion of all other witnesses’ testimony, then his presence is mandated.4 Exhibits do not in my thinking equate to live witnesses. Using this standard, I must concur with the opinion of Judge Perry.

. United States v. Carpenter, 1 M.J. 384 (1976).


. United States v. Willis, 3 M.J. 94 (C.M.A. 1977).


. To complicate this matter to its n th degree, Judge Perry, who was not a participant in Carpenter, in reliance upon the written precedent of this Court finds himself at odds with the author judge.


. In applying this concept I adhere to the considerations set forth by Judge Perry in his opinion in notes 8 and 9.